IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Lamar Brown,                             :
                    Appellant            :
                                         :
            v.                           :   No. 114 C.D. 2017
                                         :
John Wetzel, Douglas R. Sampsel,         :
M.C. Garman, Steven Glunt,               :
Jeffrey Rackovan, Samuel Condo,          :
Heather Haldeman, Eric Tice,             :
Dorina Varner, Keri Moore,               :
SCI Rockview Administration              :


                                     ORDER

            NOW, April 3, 2018, having considered appellant’s application for

reargument, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge